                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

GEORGE KOCHER                        :

                Plaintiff            :   CIVIL ACTION NO. 3:17-2127

    v.                               :         JUDGE MANNION

MUNICIPALITY OF KINGSTON and :
MAYOR JAMES HAGGERTY,
                             :

                Defendants           :


                               ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    (1)   The defendants’ motion for summary judgment, (Doc. 15),

          is GRANTED with respect to the plaintiff’s retaliation claims

          under the ADAAA and the PHRA in Count II of his amended

          complaint, (Doc. 1-1 at 13-20).

    (2)   Judgment is entered in favor of the defendants and against

          the plaintiffs regarding his retaliation claims under the

          ADAAA and the PHRA in Count II of his amended

          complaint.

    (3)   The defendants’ motion for summary judgment, (Doc. 15),

          is GRANTED with respect to the plaintiff’s disability

          discrimination claims under the ADAAA and the PHRA in
                       Count II of his amended complaint, (Doc. 1-1 at 13-20).

          (4)          Judgment is entered in favor of the defendants and against

                       the plaintiffs regarding his disability discrimination claims

                       under the ADAAA and the PHRA in Count II of his

                       amended complaint.

          (5)          The court declines to exercise supplemental jurisdiction

                       over the plaintiff’s state common law retaliation claim in

                       Count I of his amended complaint and this claim is

                       DISMISSED WITHOUT PREJUDICE.

          (6)          The Clerk of Court is directed to CLOSE THIS CASE.




                                                   s/ Malachy E. Mannion
                                                   MALACHY E. MANNION
                                                   United States District Judge

DATE: August 13, 2019
17-2127-01-ORDER.wpd




                                                  2
